Citation Nr: 9902248	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-05 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veterans claim for service 
connection for a skin disorder secondary to exposure to Agent 
Orange, and from a February 1996 rating decision by the RO, 
which denied the veterans claim for an rating in excess of 
30 percent for his service-connected PTSD.  The veteran filed 
timely appeals to these adverse determinations.

The issue of entitlement to an increased rating for PTSD is 
the subject of an attached Remand decision.

The veterans representative, in an August 1998 statement, 
appears to be requesting that the claim for service 
connection for hearing loss and tinnitus be reopened.  
However, this is not entirely clear from his statement, and, 
as such, this matter is referred to the RO for clarification 
and any subsequently indicated action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO erred in denying 
his claim for service connection for a skin disorder due to 
exposure to Agent Orange.  In support of this contention, he 
maintains that he first began suffering from a skin disorder 
while serving in Vietnam, and currently suffers from tumor 
growths on his left arm, the back of his right leg, behind 
his stomach, on his right side, on his back and neck.  He 
asserts that while VA has not determined that a positive 
association exists between herbicide exposure and his skin 
disorder, the National Academy of Science has not ruled out 
such a connection, and service connection should therefore be 
granted.  A favorable determinations have therefore been 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a skin disorder secondary to exposure 
to Agent Orange is well grounded. 


FINDINGS OF FACT

1.  The veteran has not presented competent evidence that his 
current skin disorder is etiologically related to an incident 
of his active duty service, including exposure to Agent 
Orange.

2.  The veterans skin disorder is not listed as a disease 
which may be presumptively service connected under the 
provisions of 38 C.F.R. § 3.309(e).


CONCLUSION OF LAW

The veterans claim for service connection for a skin 
disorder secondary to exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that in May 1995, 
the veteran testified at a hearing held before an RO hearing 
officer.  However, a transcript of this hearing was not made 
a part of the record.  Furthermore, the Board found that the 
audiotape itself was unintelligible, and a notation on the 
envelope enclosing the audiotape indicated that it could not 
be transcribed.  Since the Board is unable to evaluate this 
evidence, the Board sent the veteran a letter, dated in 
October 1998, notifying him of the situation and apprising 
him of his right to another hearing.  The veteran was 
requested to return the letter in the enclosed self-addressed 
envelope, indicating whether he wished to attend a new 
hearing or to have his case decided based on the evidence 
currently of record.  The letter indicated that if he did not 
respond within 30 days from the date of the letter, the Board 
would assume that he did not want an additional hearing.  
Since the 30-day period has expired, and the veteran has not 
returned the form indicating his preference, the Board 
assumes that the veteran does not want a new hearing, and 
shall proceed to adjudicate the appeal based on the evidence 
currently of record.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998). 

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim for service 
connection.  In this regard, the veteran bears the burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis,  competent 
medical evidence that a claim is plausible or possible 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A well-
grounded claim for service connection generally requires:  
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Epps, supra; Caluza, supra; see also Heuer and Grottveit, 
both supra.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) (1998) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U.S. Court of Veterans Appeals case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Furthermore, under the provisions of 38 C.F.R. § 3.309(e) 
(1998), if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the diseases set 
forth in 38 C.F.R. § 3.309(e) shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkins disease, multiple myeloma, Non-Hodgkins 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  Further, according to 38 C.F.R. 
§ 3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Id.

Evidence relevant to the veterans claim for service 
connection for a skin disorder secondary to exposure to Agent 
Orange includes his service medical records, which indicate 
that the veteran was treated for cellulitis of the right leg, 
post insect bite, in October 1969.  Service medical records 
also indicate that the veteran was treated for folliculitis 
of the scrotum in November 1969.

Relevant post-service evidence includes a May 1978 private 
medical record in which the veteran gives a history of no 
known chronic health problems.  Post-service records also 
include the report of a VA examination conducted in December 
1983.  At that time, the veteran complained of an 
intermittent pruritic rash on the right leg, lasting for one-
week periods, ever since service.  Physical examination 
revealed excoriated papular lesions on the right ventral leg.  
No relevant diagnosis was rendered.

Also of record are VA outpatient treatment notes dated from 
July to September 1984.  Of particular relevance is a 
September 1984 note which indicates complaints of a rash of 
the inner right thigh which was said to appear and regress 
periodically.  Physical examination revealed a flat 
erythematous rash in a linear fashion on the upper right 
inner thigh.  A diagnosis of possible urticaria was rendered.

In April 1990, the veteran again underwent a VA examination.  
At the time of examination, the veteran reported experiencing 
a rash on and off to the sides of his chest, abdomen, and 
groin.  No rash was reportedly present on examination.  No 
relevant diagnosis was rendered.

In February 1991, the veteran underwent a new VA examination.  
At that time, physical examination indicated the veterans 
skin to be normal, except for occasional small cysts on 
the right arm and right thigh.  The examiner rendered a 
relevant diagnosis of cysts insignificant.

At the time of a subsequent VA examination in April 1993, the 
veteran complained of multiple cysts growing diffusely.  
Although no relevant diagnosis was rendered, the examiner did 
note the presence of some small benign cysts diffusely spaced 
across the veterans torso and upper extremities.

Also of record are outpatient treatment notes dated from 
January 1990 to March 1994 from Mid-Ohio Gastroenterology 
Associates, Inc., a private health care facility.  Of 
particular relevance is a note dated in March 1994, which 
indicates that both an esophagogastroduodenoscopy and a 
computed axial tomography (CAT) scan showed the presence of 
several benign lipomas, including lipomas of the left forearm 
and right scapula.  The right scapula lipoma was noted to be 
slightly tender to palpation.

Finally, the veterans claims file also contains outpatient 
treatment notes dated from February 1994 to April 1995 from 
Riverside Methodist Hospitals, a private health care 
facility.  These notes indicate that at the time of an 
examination in April 1995, the veteran reported a history of 
multiple subcutaneous lesions in the arms, back, and leg.  He 
stated that they were not growing or painful, and had no 
erythema.  He also stated that he had been exposed to Agent 
Orange while in Vietnam.  The examiner diagnosed masses, 
probable lipomas or neurofibromas, and recommended excision 
of the lesions on the veterans back and left arm for 
diagnosis.  The veteran stated that he would think about this 
and call back later, although subsequent records do not 
indicate that any biopsy was ever performed.

A review of the diseases which may be presumptively service 
connected under the provisions of 38 C.F.R. § 3.309(e) 
reveals that none of the skin disorders which the veteran has 
been diagnosed with, including cysts, lesions, lipomas 
and neurofibromas, are among the categories included in this 
listing.  Furthermore, the veterans claims file contains no 
evidence that he suffers from chloracne or porphyria cutanea 
tarda, which are the only skin disorders listed under 38 
C.F.R. § 3.309(e).  Therefore, the veteran is unable to take 
advantage of the presumptive provisions of this regulation, 
and must provide actual evidence that his skin disorder is 
related to his active duty service and specifically exposure 
to Agent Orange.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

However, a review of the record reveals no evidence that the 
veterans current skin disorder is related to any incident of 
service, including Agent Orange exposure.  The only evidence 
which purports to link the veterans current skin disorder to 
service is the veterans own contentions, including those set 
forth during the course of the veterans May 1995 hearing.  
The Board does not doubt the sincerity of the veterans 
belief in this claimed causal connection.  However, the 
United States Court of Veterans Appeals (Court) has held that 
lay persons, such as the veteran, while competent to provide 
an account of symptoms, are not qualified to offer evidence 
which requires medical knowledge, such as a diagnosis or 
opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that an appellant does not meet his or 
her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veterans contention that his current skin disorder, 
variously diagnosed as cysts, lesions, lipomas, and 
neurofibromas, is related to his military service, including 
exposure to Agent Orange while in Vietnam, cannot be accepted 
as competent evidence, and the claim must be denied as not 
well grounded.

Therefore, given the lack of competent evidence that his 
claim is plausible, the Board determines that the veteran has 
not met his initial burden of submitting evidence sufficient 
to establish that his claim for service connection for a skin 
disorder secondary to exposure to Agent Orange is well 
grounded, and the claim must be denied on that basis.  In 
reaching this determination, the Board recognizes that this 
issue is being disposed of in a manner that differs from that 
employed by the RO.  The RO denied the veterans claim on the 
merits, while the Board has concluded that the claim is not 
well grounded.  The Board has therefore considered whether 
the veteran has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Since the Court has held 
that when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
claim analysis, the Board finds no prejudice to the veteran 
in this case.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a skin disorder secondary to exposure to Agent 
Orange.  Although the veteran has informed the RO that he has 
been treated at several VA and private facilities, the Board 
observes that the RO has requested records from each of the 
indicated facilities or physicians.  Accordingly, there is no 
further duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a skin disorder secondary to exposure to Agent 
Orange is denied.


REMAND

The veteran contends that an increased evaluation is 
warranted for his service-connected PTSD.  He maintains that 
he is anxious, irritable, and jumpy, and that he cannot deal 
with other people or crowds.  He asserts that he is 
constantly depressed and suffers from flashbacks and severe 
nightmares of Vietnam.

At the outset, the Board notes that the claim for an 
increased rating for PTSD is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Veterans Appeals (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  

VA has a duty to assist the veteran in the development of all 
facts pertinent to a well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  This 
includes the duty to obtain VA examinations which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought, as well as the duty to obtain all relevant 
treatment records referred to by the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

Following a review of the claims folder, the Board finds that 
additional development is required.  The veteran's last 
comprehensive VA psychiatric examination was conducted in 
October 1995.  However, following examination of the veteran, 
the examiner did not diagnose PTSD.  Instead he offer 
diagnoses of major depression and dull normal to borderline 
intelligence.  The record on appeal contains other medical 
records which either do not diagnose PTSD or which diagnose 
PTSD in addition to other nonservice-connected disorders 
affecting mental status.  However, neither the October 1995 
VA examination nor other clinical evidence relevant to this 
appeal differentiate the symptoms and impairment attributable 
to PTSD from the symptoms and impairment attributed to other 
nonservice-connected disorder.

In this regard, the Board notes that on VA examination in 
April 1993, the diagnoses included PTSD and paranoid 
personality disorder.  On private psychiatric evaluation in 
March 1994 from Riverside Methodist Hospitals, the diagnoses 
included adjustment disorder with mixed emotional features, 
and PTSD.  Finally, as noted above, on VA examination in 
October 1995, the diagnoses were major depression and dull 
normal to borderline intelligence.

Under the circumstances of this case, the Board finds that 
additional development of the record consistent with VA's 
duty to assist the veteran in development of the facts 
pertinent to his claim, is required.  Accordingly, the case 
is REMANDED to the RO for actions as follows:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD 
since 1995, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be accorded a 
comprehensive examination by a VA 
psychiatrist who has completely reviewed 
the claims folder prior to the 
examination, including a copy of this 
REMAND order.  The purpose of the 
examination is to determine the current 
severity of the service-connected PTSD.  
All clinical findings should be reported 
in detail.  All indicated tests and 
studies should be performed.  The 
examiner must comment as to the degree to 
which the psychiatric pathology 
attributable to PTSD affects the 
veteran's ability to establish and 
maintain effective or favorable 
relationships with people (social 
impairment) and the degree to which the 
psychiatric symptoms result in reduction 
in initiative, flexibility, efficiency, 
and reliability levels (industrial 
impairment).  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, the examiner 
should so specify.  The physician should 
comment as to the presence or absence of 
symptoms as set forth in the criteria of 
the revised VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130, 
effective November 7, 1996), and the 
frequency and/or severity of each symptom 
and finding.  The examiner should also 
comment on the effects of the veteran's 
disability on his ordinary activity and 
the impact of the veterans PTSD alone on 
his employability.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination does not include all special 
studies or comments requested, 
appropriate corrective action is to be 
implemented.

4.  After the above actions have been 
completed, the RO must then readjudicate 
the veteran's increased rating claim.  
Consideration should be given to any 
additional applicable laws and 
regulations, including the "old" and 
"revised" VA General Rating Formula for 
Mental Disorders.  If the determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 

case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.



		
	S. L. KENNEDY  
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



- 2 -
